     Case 2:19-cv-00621-WBS-JDP Document 49 Filed 11/19/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   THOMAS LEE GLEASON, Jr.,                           No. 2:19-cv-621-WBS-JDP (PC)
12                      Plaintiff,
13          v.                                          ORDER
14   M. VOONG, et al,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 25, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed September 25, 2020, are adopted in full;

28          2. Defendants’ motion to dismiss (ECF No. 26) is granted; and
                                                       1
     Case 2:19-cv-00621-WBS-JDP Document 49 Filed 11/19/20 Page 2 of 2


 1          3. The following claims are dismissed:

 2                   a. Plaintiff’s First Amendment claims for interference with mail against

 3   defendants Justin, Lee, Moss, Myers, and Williams;

 4                   b. Plaintiff’s retaliation claims against defendants Justin, Myers, Moss and

 5   Williams; and

 6                   c. Plaintiff’s claims against Williams, Myers, Moss, and Justin for violating his

 7   right to procedural due process under the Fourteenth Amendment.

 8   Dated: November 18, 2020

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
